Case 1:18-cv-00493-DKW-RT Document 2 Filed 12/20/18 Page 1 of 3   PageID #: 19




Of Counsel:
DAMON KEY LEONG KUPCHAK
HASTERT Attorneys at Law
A Law Corporation

ROBERT H. THOMAS 4610-0
rht@hawaiilawyer.com
1003 Bishop Street, Suite 1600
Honolulu, Hawaii 96813
www.hawaiilawyer.com
Telephone: (808) 531-8031
Facsimile: (808) 533-2242

BRIAN KELSEY (Pro Hac Vice to Be Filed)
bkelsey@libertyjusticecenter.org
JEFFREY M. SCHWAB (Pro Hac Vice to Be Filed)
jschwab@libertyjusticecenter.org
Senior Attorneys
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
Telephone: (312) 263-7668
Facsimile: (312) 263-7702

Attorneys for Plaintiff
 PATRICIA GROSSMAN
                IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII
PATRICIA GROSSMAN,                         Civil No. _______________________

                Plaintiff,                 SUMMONS

     vs.

HAWAII GOVERNMENT EMPLOYEES
ASSOCIATION / AFSCME LOCAL 152;
DAVID LASSNER, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF THE


                                      1
Case 1:18-cv-00493-DKW-RT Document 2 Filed 12/20/18 Page 2 of 3          PageID #: 20




UNIVERSITY OF HAWAII; AND
RUSSELL A. SUZUKI, IN HIS
OFFICIAL CAPACITY AS ATTORNEY
GENERAL OF HAWAII,

                  Defendants.


                                     SUMMONS
To the above-named Defendant(s):

               You are hereby summoned and required to file with the Court and

serve on ROBERT H. THOMAS, Plaintiff’s attorneys, whose address is Damon

Key Leong Kupchak Hastert, 1003 Bishop Street, Suite 1600, Honolulu, Hawaii

96813, an answer to the Complaint which is herewith served on you, within

twenty-one (21) days after service of this summons on you, exclusive of the day of

service. If you fail to do so, judgment by default will be taken against you for the

relief demanded in the Complaint.

               This summons shall not be personally delivered between 10:00 p.m.

and 6:00 a.m. on premises not open to the general public, unless a judge of the

above-entitled court permits, in writing on this summons, personal delivery during

those hours.

               A failure to obey this summons may result in an entry of default and

default judgment against the disobeying person or party.




                                           2
Case 1:18-cv-00493-DKW-RT Document 2 Filed 12/20/18 Page 3 of 3              PageID #: 21



      DATED:        Honolulu, Hawai‘i __________________________________.


                                  _______________________________________
                                  CLERK OF THE ABOVE-ENTITLED COURT




__________________________________________________________________
PATRICIA GROSSMAN v s . HAWAII GOVERNMENT EMPLOYEES ASSOCIATION / AFSCME LOCAL
152; DAVID LASSNER, IN HIS OFFICIAL CAPACITY AS PRESIDENT OF THE UNIVERSITY OF HAWAII;
AND RUSSELL A. SUZUKI, IN HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL OF HAWAII, United
States District Court for the District of Hawaii, Civ. No. _____________________; SUMMONS




                                             3
